Exhibit 10.1
(SGX LOGO) [a42745a4274501.gif]
Cash Bonus Plan — Summary
The Cash Bonus Plan is part of the company’s larger Performance Management and
Compensation Program.
Eligibility for Employees

  •   All regular employees are eligible to participate in the Cash Bonus Plan.
    •   Employees must be rated 2 or higher in their annual performance review
in order to be eligible for a bonus payout.     •   SGX must meet at least 50%
of its corporate objectives for the year in order for any bonus compensation to
be paid. Maximum percentage attainable for Corporate Performance if all
corporate objectives are met in full is 125%.     •   The employee must be
employed by the company on the date the bonus is paid.     •   Employees hired
in the fourth quarter of the calendar year will not be eligible to participate
in the cash bonus program until the following calendar year. Participants
employed prior to the fourth quarter of the year will receive a pro-rated bonus
based on the number of months employed.     •   Leaves of Absence (90 days or
less) will not be pro-rated.

Payment of Bonus for Employees

  •   Bonus awards will be paid in first quarter of following year.     •   The
Compensation Committee of the Board of Directors retains the discretion to
determine not to pay any bonuses in any year, even if 50% of the company’s
corporate objectives have been met for that year.

                  Corporate Performance     Grade/Level   /Individual
Performance   % Target Bonus
VP (Executive)
  80/20%     30 %
CSO & CFO
  80/20%     35 %
CEO
  100/0%     50 %

  •   As described in the table above, for the CEO, achievement of a bonus award
is based entirely upon achievement of the corporate objectives.     •   For the
other executive officers, 80% of the bonus award is based on the achievement of
the corporate objectives and 20% is based on individual performance.     •   The
Compensation Committee may exercise discretion and may adjust awards based on
individual performance for each executive officer other than the CEO, based on a
review of such executives’ performance as communicated to the Compensation
Committee by the CEO.

April 2008

 